Case 4:21-cv-00181-P Document 1-2 Filed 02/23/21   Page 1 of 15 PageID 6




                EXHIBIT 1




                                                         Exhibit 1
2/23/2021                                                            Tarrant County - Civil
                Case 4:21-cv-00181-P Document 1-2 Filed 02/23/21                              Page 2 of 15 PageID 7




                                  Civil Case and Transaction Information                                     02/23/2021 1:34 PM




    Court :       141         Case :       323054        Search     New Search          Show Service Documents ONLY


   Cause Number : 141-323054-21                                   Date Filed : 01-22-2021
                                 KAREN LAEMMLIN | VS | KROGER TEXAS, L.P.
   Cause of Action : INJURY OR DAMAGE, PREMISES
   Case Status : PENDING
   File Mark Description                                    Assessed Fee Credit/Paid Fee
     01-22-2021       PLTF'S ORIG PET                                                                       $289.00
                                                                                               N

     01-22-2021       PAYMENT RECEIVED trans #1                                                                          $289.00
                                                                                               Y

     01-22-2021       CIT-ISSUED ON KROGER TEXAS LP-On                                                         $8.00
                      01/25/2021                                                              N Svc

     01-22-2021       PAYMENT RECEIVED trans #3                                                                             $8.00
                                                                                               Y

     01-22-2021       REQ FOR CIT (EMAIL TO ATTY)-FWD TO                                                                    $0.00
                      DOCPROD

     02-23-2021       DEFNS ORIG ANS                                                                                        $0.00




https://dcsa.tarrantcounty.com/Civil/NameSearch#/CaseAndTransInfo                                                                   1/2
Case 4:21-cv-00181-P Document 1-2 Filed 02/23/21   Page 3 of 15 PageID 8




               EXHIBIT 2




                                                         Exhibit 2
             Case 4:21-cv-00181-P Document 1-2 Filed 02/23/21                               Page 4 of 15 PageID 9




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 22708615
Notice of Service of Process                                                                            Date Processed: 02/04/2021

Primary Contact:           Venessa C. Wickline Gribble
                           The Kroger Co.
                           1014 Vine Street
                           Cincinnati, OH 45202-1100

Entity:                                       Kroger Texas L.P.
                                              Entity ID Number 2172000
Entity Served:                                Kroger Texas LP
Title of Action:                              Karen Laemmlin vs. Kroger Texas, L.P.
Matter Name/ID:                               Karen Laemmlin vs. Kroger Texas, L.P. (10923335)
Document(s) Type:                             Citation/Petition
Nature of Action:                             Personal Injury
Court/Agency:                                 Tarrant County District Court, TX
Case/Reference No:                            141-323054-21
Jurisdiction Served:                          Texas
Date Served on CSC:                           02/03/2021
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Julie Wolf
                                              972-338-4477

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                  Case 4:21-cv-00181-P Document 1-2 Filed 02/23/21                                                                                        Page 5 of 15 PageID 10

                                                                                     THE STATE OF TEXAS
                                                                              DISTRICT COURT, TARRANT COUNTY

                                                                                                               CITATION                                                      Cause No. 141-323054-21
                                                                        KAREN LAEMMLIN
                                                                                                                   VS.
                                                                      KROGER TEXAS, L.P.

    TO:KROGERTEXASLP
                                                                                                     B/S REG AGENT•CORPORATION SERVICE                               COM~ANY        211 E 7TH ST STE 620 AUSTIN, TX
                                                                                                     79'101-




   You said DEFENDANT are hereby commanded to appear by filing a written answer to the PLAINTIFF'S ORIGINAL PETITION
   at or before 10 o'clock A.M. of the Monday next after
   the expiration of 20 days after the date of service hereof before the l4lst District Court
   ,100 N CALHOUN, in and for Tarrant County, Texas, at the Courthouse in the City of Fort Worth, Tarrant County, Tekas
   said PLAINTIFF being

   KAAEN LAEMMLIN

   Filed in said Court on January 22nd, 2021 Against
   KROGER TEXAS LP

   For suit, said suit being numbered 141·323054·21 the nature of which demand is as shown on said
   PLAINTIFF'S ORIGINAL PETITION a copy of which accompanies this citation.



                                                                                                   JULIE WOLF
                                                                                     Attorney for KAREN LAEMMLIN Phone No. (972)338-4477
                                                                                     Address      12222 MERIT DR STE 1200 DALLAS, TX 75251
           Thomas A. Wilder        , Clerk of the District Court of Tarrant County, Texas. Given under ~y hand and the seal
   of said Court, at office in the City of Fort Worth, this the 25th day of January, 2021.           .~:;<'fAi~,, ACERTIFieoco•v




                                                                                                                          ~
                                                                                                                                                                                          l~~                  \       ATIEST: 01125/2021
                                                                                                                                        o   ~                                             !8                   ~=THOMASA. WILDER
                                                                                                                                                      :~A                                 \U                       •    DISTRICTCLERK
                                                                                                       By                                             ~                                   ·~..,           ~A'/T~~JNTY,TEXAS
                                                                                                                    ~                                                                      ··.~o          ~·- BY: lsi Natalie Thigpen
                                                                                                                                            M              THIGPEN                                ..........
NOTICE: You baw bcm sued. You 111.1y cmpiD)' anlillarDoy.lfyou or your l!lomoy do DD1 ~leI OlrillaiiiiS,.....with tho dcrli:..tmissucd thlscllllioa by 10:00 AM. 1111 die Moaday DOlt following die txplwiaD of
~day'        llllu l""' wm: ociYCd thl• ciwioo ond petition. 1 deraull judgDICIIt may be l8llcn qainst yoo, In Bdd!Uon to filloj 1 Olrim:n ...,...,. with tho clerk, you may be ~rallo m>lc lnidd dbclo5UIII!
wdie other panies of lhl.! suiI. '~bote disciCISUnOS aeucrallylll\IJI be madt 110 lilcl' lban 30 dolysllllcr you file your IllS...,. with lho clerk. Fmd 1111 more II Tcwl.a.,Help.org.
                     Thomas A. Wilder. Tarrant County District Clerk, 100 N CALHOUN, FORT WORTH TX 76196-0402

                                                                     OFFICER'S RETURN *14132305421000003*
   Received this Citation on the _ _ _ day of                                                                                               , _ _ at. ___ o•clock _M: and executed at
   - - - - - - - - - - - - - - - - - w i t h i n the county of                 , State of           at         o'clock _M
   on the           day of                    , _ _ by delivering to the within named (Def. ) :
   defendant(s), a true copy of this Citation together with the accompanying copy of PLAINTIFF'S ORIGIML PETITION
   , having first endorsed on same the date of delivery.



               Authorized Person/Constable/Sheriff:
               County of                                                                          St.at:.e of,_ _ _ __ B y - - - - - - - - - - - - - - - Deputy
    Fees$ _ _ __
   State of                 County of - - - - - - - - - - - - - - - (Must be verified if served outside the State of Texas)
   Signed and sworn to by the said - - - - - - - - - - - - - - - - - before ~e this _ _ day of _ _ _ _ , _ _
   to certify which witness my hand and seal of office
   (Seal)
                                                                                     county o f - - - - - - - - - - · State o f - - - - - - - - -
                                   Case 4:21-cv-00181-P Document 1-2 Filed 02/23/21   Page 6 of 15 PageID 11
                 CITATION


          Cause No. 141-323054-21
   KAREN LAEMMUN

               vs.
   KROGER TEXAS, L.P.

           ISSUED
  This 25th day of January, 2021

         Thomas A. Wilder
    Tarrant County District Clerk
          100 N CALHOUN
    FORT WORTH TX 76196-0402

  By         NATALIE THIGPEN Deputy


 JUUEWOLF
 Anomey for: KAREN LAEMMLIN
 Phone No. (972)338-4477
 ADDRESS: 12222 MERIT DR STE 1200

       DALLAS, TX 75251

       CIVIL LAW



*14132305421000003*
SERVICE FEES NOT COLLECTED
BY TARRANT COUNTY DISTRICT CLERK
ORIGINAL
     Case 4:21-cv-00181-P Document 1-2 Filed 02/23/21                 Page 7 of 15 PageID 12

                                                                                                         FILED
                                                                                            TARRANT COUNTY
                                                                                            1/22/2021 11:53 AM
                                      CAUSE N0.141-323054-21                               THOMAS A. WILDER
                                                                                              DISTRICT CLERK

KAREN LAEMMLIN,                                       §           IN THE DISTRICT COURT
Plaintiff,                                            §
                                                      §
v.                                                    §                 JUDICIAL DISTRICT
                                                      §
KROGER TEXAS, L.P.                                    §
Defendant.                                            §            TARRANT COUNTY, TEXAS


                                 PLAINTIFF'S ORIGINAL PETITION


     TO THE HONORABLE JUDGE OF SAID COURT:

            COMES NOW, Karen Laemmlin, (hereinafter referred to as "Plaintiff'), who files this

     Plaintiffs Original Petition against Kroger Texas, L.P. (hereinafter referred to as "Defendant"),

     and respectfully shows this Court as follows:

                           I.      TEXAS RULE 47 DAMAGES STATEMENT

            Plaintiff prefers to have a judge or a jury determine the fair amount of compensation for

     Plaintiffs damages, and Plaintiff places the decision regarding the amount of compensation to be

     awarded in the jury or judge's hands. However, pursuant to Rule 47 of the Texas Rules of Civil

     Procedure, Plaintiff is required to provide a statement regarding the amount of monetary relief

     sought. Accordingly, Plaintiff states that the monetary relief sought is $250,000.00 to

     $1 ,000,000.00.

            Plaintiff submits this action under Discovery Control Plan II, per Rule 190.3 of the Texas

 Rules of Civil Procedure.

                                      II.    PARTIES AND SERVICE

            Plaintiff is a resident of Tarrant County, Texas.

            Defendant Kroger Texas, L.P. (hereinafter referred to as "Kroger") is a company doing




     PLAINTIFF'S ORIGINAL PETITION                                                        Page 1 of4
Case 4:21-cv-00181-P Document 1-2 Filed 02/23/21                   Page 8 of 15 PageID 13




business in the State of Texas. Defendant may be served by servmg its registered agent

Corporation Service Company d/b/a CSC-Lawyers Incorporated located at 211 E. 7th Street Suite

620, Austin, Texas 78701. Issuance of citation is requested at this time.

                                        III.        JURISDICTION

       This Court has jurisdiction as Plaintiffs damages exceed the minimum jurisdictional

limits of this Court. The Court has personal jurisdiction over the Defendant as Defendant

performed work, and/or hired personnel to perform work in the State of Texas.

                                               IV.     VENUE

       Venue is proper in Tarrant County, Texas, pursuant to 15.002 (3) of the Texas Civil

Practice and Remedies Code, because the events giving rise the cause of action occurred in

Tarrant, County.

                                               V.      FACTS

       At all times relevant, Defendant was the possessor in control of the Kroger Store located

 at 3015 Bowen in Arlington, Texas. (hereinafter referred to as the "premises").

       On or about February 22, 2019, Plaintiff was entering the Kroger store, when she was hit

by grocery carts that were being pushed by a Kroger employee.

                              VI.     NEGLIGENCE OF DEFENDANT

       Defendant was the owner, operator, or in control of Kroger store located in Arlington,

Texas. Kroger's employee was acting in the course and scope of employment for Defendant

Kroger. Plaintiff was in invitee at the time of the injury because she was a customer at the

Kroger store. Since the business was open to the general public, Defendant extended an

invitation to Plaintiff to shop at the Kroger store.

   Plaintiff would show the Court that in the context of a negligent activity case, Defendant,




PLAINTIFF'S ORIGINAL PETITION                                                         Page 2 of4
...   Case 4:21-cv-00181-P Document 1-2 Filed 02/23/21                   Page 9 of 15 PageID 14




      through its employee, was conducting an ongoing activity on the premises, wherein Plaintiff was

      injured. Specifically, Defendant, through its employee, ran into Plaintiffwith grocery shopping

      carts.

          Defendant had a duty to use ordinary care to protect Plaintiff from unreasonably dangerous

      ongoing activities and Defendant breached that duty when it actively hit Plaintiff with shopping

      carts. Defendant's actions caused the Plaintiffs injury and resulting damages. As a direct and

      proximate result of these and other acts and omissions, whether taken singularly or in any

      combination, Plaintiff was injured when Defendant negligently breached its duties to Plaintiff.

      Said breach resulted in the Plaintiff sustaining damages more fully described below.

                                                VII.   DAMAGES

               As a direct and proximate result of Defendant's negligence, Plaintiff suffered severe and

      disabling injuries, mental and physical functioning, and disfigurement, for which Plaintiff

      required extensive medical treatment and has incurred medical bills. Plaintiff also suffered

      severe physical and mental pain, suffering, physical and mental impairment, disfigurement,

      depression, physical and mental disability, anguish, and loss of enjoyment of life.

               In all reasonable probability, Plaintiff will continue to suffer in this manner for a long

      time into the future, if not for the balance of her life. Solely as a result of the injuries she

      sustained due to Defendant's conduct and/or omissions, Plaintiff has incurred doctors', and

      medical expenses. There is a more than reasonable probability that Plaintiff will incur additional

      expenses for necessary medical care and attention in the future for the injuries she incurred in the

      incident in sums unknown at this time, and other damages which Plaintiff has incurred due to

      Defendant's conduct.




      PLAINTIFF'S ORIGINAL PETITION                                                           Page3 of4
.   Case 4:21-cv-00181-P Document 1-2 Filed 02/23/21                   Page 10 of 15 PageID 15




                                       VIII. NOTICE OF INTENT

           Plaintiff hereby gives notice of intent to utilize any and all items produced in discovery in

    the trial of this matter and the authenticity of such items is self-proven per the Texas Rules of

    Civil Procedure 193.7.

                                                PRAYER

           WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

    appear and answer in this cause and that, upon final trial, Plaintiff be awarded a final judgment

    against Defendant for the following:

              a. All reasonable and necessary past medical expenses;
              b. A sum for future medical expenses and treatment;
              c. Monetary damages for past physical pain and suffering and mental anguish in an
                 amount to be established at trial;
              d. Monetary damages for future physical pain and suffering and mental anguish;
              e. Past and future physical impairment as determined by a jury;
              f. Past and future disfigurement;
              g. Costs of Court;
              h. Pre-judgment interest on all damages awarded at the highest legal rate;
              1. Post-judgment interest on all sums awarded herein at the highest legal rate until
                 paid; and
              J. Such other and further relief to which Plaintiff may be justly entitled at law or in
                 equity, specific or general.


                                                 Respectfully submitted,

                                                 Wolf Law, PLLC

                                                 By:~~~~,
                                                 Juli     olf
                                                                 Uloi{f
                                                 Texas Bar No. 24051542
                                                 julie@wolflawpllc.com
                                                 12222 Merit Dr., Suite 1200
                                                 Dallas, Texas 75251
                                                 Tel. (972) 338-4477
                                                 Fax. (972) 338-5044
                                                 Attorney for Plaintiff




    PLAINTIFF'S ORIGINAL PETITION                                                          Page 4 of4
                         Case 4:21-cv-00181-P Document 1-2 Filed 02/23/21   Page 11 of 15 PageID 16



LEGAL DOCUMENT MANAGEMENT
  5930 LBJ FREEWAY SUITE 307
     DALLAS, TEXAS 75240
                                                            Ill                mIl
                                                          7020 2450 DODD 2120 4621




                                                    CORPORATION SERVICE COMPANY
                                                        211 E. 7th STREET., #620
                                                         AUSTIN, TEXAS 78701




 ·-----------·····-J                                                                   1'1'11 '''''1'IIIIIJII'I'''''II'I I1111 1·11·1 1•1•/r'' i,,,, ,·
Case 4:21-cv-00181-P Document 1-2 Filed 02/23/21   Page 12 of 15 PageID 17




                 EXHIBIT 3




                                                          Exhibit 3
  Case 4:21-cv-00181-P Document 1-2 Filed 02/23/21                Page 13 of 15 PageID 18
                                          141-323054-21                                              FILED
                                                                                        TARRANT COUNTY
                                                                                        2/23/2021 11:37 AM
                                                                                       THOMAS A. WILDER
                                   CAUSE NO. 141-323054-21                                DISTRICT CLERK


KAREN LAEMMLIN,                                §           IN THE DISTRICT COURT
      Plaintiff,                               §
                                               §
vs.                                            §            141st DISTRICT COURT
                                               §
KROGER TEXAS, L.P.                             §
     Defendant.                                §           TARRANT COUNTY, TEXAS

                               DEFENDANT’S ORIGINAL ANSWER

        Defendant Kroger Texas L.P. (“Defendant”) files its Original Answer, and, in support

thereof, would respectfully show the Court as follows:

                                              I.
                                        GENERAL DENIAL

        Defendant denies each and every, all and singular, the material allegations contained in

Plaintiff’s Original Petition, demands strict proof thereof and, to the extent that such matters

are questions of fact, says Plaintiff should prove such facts by a preponderance of the evidence

to a jury if she can so do.

                                               II.
                                            DEFENSES

        1.     To the extent that Plaintiff failed to use that degree of care and caution as would

have been used by a reasonable person under the same or similar circumstances, thereby

producing or proximately causing or contributing to Plaintiff’s damages, if any, such acts or

omissions of Plaintiff were the sole proximate cause of Plaintiff’s damages, if any.

        2.     To the extent that Plaintiff’s damages or injuries, if any, were caused by the acts

or omissions of third persons not under the control of Defendant, such acts or omissions of said




DEFENDANT’S ORIGINAL ANSWER                                                                 Page 1
  Case 4:21-cv-00181-P Document 1-2 Filed 02/23/21                 Page 14 of 15 PageID 19



third persons were the sole and/or a producing and/or a proximate cause of Plaintiff’s alleged

damages or injuries, if any.

       3.     To the extent that Plaintiff’s alleged damages, if any, are the result of pre-existing

or subsequent injuries, accidents or conditions, said pre-existing or subsequent injuries,

accidents or conditions were the sole and/or a contributing cause of Plaintiff’s alleged damages.

       4.     Plaintiff may have breached her duty to mitigate damages by failing to exercise

reasonable care and diligence to avoid loss and minimize the consequences of damages.

       5.     To the extent that Plaintiff is malingering and exaggerating the nature and

severity of her injuries in order to continue treatment and/or inflate damages, said treatment is

not medically necessary or reasonable.

       6.     Defendant contends that any claims for medical or health care expenses incurred

is limited to the amount actually paid or incurred by or on behalf of Plaintiff, pursuant to Texas

Civil Practice and Remedies Code § 41.0105.

       7.     Defendant is entitled to a credit and/or offset against any judgment that may be

rendered against it for any and all amounts paid to or on behalf of Plaintiff, under any of

Defendant’s benefit/insurance programs, including, but not limited to, the Kroger Texas

Occupational Injury or Disease Benefits Plan.

       8.     Defendant contends that, pursuant to § 18.091 of the Texas Civil Practice &

Remedies Code, to the extent Plaintiff is seeking a recovery for loss of earnings, lost wages, loss

of earning capacity and/or loss of contributions of pecuniary value, evidence of this alleged loss

must be presented by Plaintiff in the form of a net loss after reduction for income tax

payments, or unpaid tax liability to any federal income tax law.



DEFENDANT’S ORIGINAL ANSWER                                                                   Page 2
  Case 4:21-cv-00181-P Document 1-2 Filed 02/23/21                  Page 15 of 15 PageID 20



       9.      Defendant states that, in the unlikely event an adverse judgment would be

rendered against it in this matter, Defendant would respectfully pray for contribution,

indemnity and/or all available credits as provided for in the Texas Civil Practice and Remedies

Code and under Texas law.

       10.     Defendant further asserts the limitations on exemplary damages outlined in Tex.

Civ. Prac. & Rem. Code Chapter 41.

                                                III.
                                              PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant Kroger Texas L.P. respectfully prays

that Plaintiff take nothing by this cause of action and that Defendant be permitted to recover

the costs expended on its behalf. Defendant also prays for all other and further relief, both

general and special, at law and in equity, to which it shows itself to be justly entitled.

                                               Respectfully submitted,
                                                /s/ Jack Ormond
                                               B. Kyle Briscoe
                                               State Bar No. 24069421
                                               kbriscoe@peavlerbriscoe.com
                                               Jack Ormond
                                               State Bar No. 24037217
                                               jormond@peavlerbriscoe.com
                                               PEAVLER|BRISCOE
                                               2215 Westgate Plaza
                                               Grapevine, Texas 76051
                                               214-999-0550 (telephone)
                                               214-999-0551 (fax)
                                               ATTORNEYS FOR DEFENDANT
                                      CERTIFICATE OF SERVICE
         I certify that this document was served on counsel of record pursuant to the Texas Rules
of Civil Procedure on February 23, 2021 using e-file.
                                               /s/ Jack Ormond
                                              Jack Ormond


DEFENDANT’S ORIGINAL ANSWER                                                                  Page 3
